Case: 18-10023   Date Filed: 06/18/2018   Page: 1 of 3




                                                               [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 18-10023
                              Non-Argument Calendar
                            ________________________

                    D.C. Docket No. 3:11-cr-00286-MMH-MCR-2



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,


                                        versus


QIAO CHU,
a.k.a. “Dott”,

                                                             Defendant-Appellant.

                            ________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                           ________________________

                                   (June 18, 2018)
              Case: 18-10023     Date Filed: 06/18/2018   Page: 2 of 3


Before WILSON, JORDAN and HULL, Circuit Judges.

PER CURIAM:

      Defendant Qiao Chu and two codefendants originally were charged with

various offenses relating to an alleged conspiracy to unlawfully import into the

United States Chinese honey mislabeled as rice fructose syrup. Prior to trial, the

district court granted the defendants’ motion to exclude the government’s expert

witness on the issue of the percent of honey by weight in the imported substances.

After briefly pursuing and then dismissing an interlocutory appeal, the government

voluntarily dismissed all charges against defendant Chu and his two codefendants.

      Defendant Chu then filed a motion for an award of attorney’s fees and costs

pursuant to the Hyde Amendment, Pub. L. No. 105-119, § 617, 111 Stat. 2440,

2519 (1997) (reprinted in 18 U.S.C. § 3006A, historical and statutory notes). The

district court denied Chu’s motion, concluding that, apart from the government

expert’s unreliable microscopic analysis of the imported substances, “the

government had a reasonable basis for its prosecution” and that defendant Chu had

not carried his burden to prove “by a preponderance of the evidence that the

government’s overall litigating position was frivolous, vexatious, or in bad faith.”

      After review of the record and the parties’ briefs, the Court concludes that

defendant Chu has not shown reversible error in the district court’s denial of his




                                          2
             Case: 18-10023    Date Filed: 06/18/2018   Page: 3 of 3


motion under the Hyde Amendment. The Court affirms that denial based on the

district court’s thorough and well-reasoned order dated December 19, 2017.

      AFFIRMED.




                                        3